DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-10 are pending in this application.  
	Claims 1 and 2 are currently amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 08/14/2021, with respect to Claims 1-10 Interpreted under 35 U.S.C 112(f) have been fully considered and are persuasive.  The 35 U.S.C 112(f) Claim Interpretation of Claims 1-10 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 06/11/2021, with respect to Claims 1-10 Interpreted under 35 U.S.C 112(f) have been fully considered and are persuasive.  The 35 U.S.C 112(f) Claim Interpretation of Claims 1-10 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 06/11/2021, with respect to Objection of Claim 1 have been fully considered and are persuasive.  The Claim Objection of Claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 06/11/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C 102(a)(1) have been fully considered and Murashita (US PG. Pub. 2010/0007905 A1).

Applicant’s specifically argues on page 7 of the Remarks that the prior art of Ebuchi fails to teach the amended limitations of claim 1. Examiner respectfully agrees. However, the prior art of Murashita (US PG. Pub. 2010/0007905 A1) which is newly added in a 35 U.S.C 102(a)(1) rejection for claim 1 teaches all limitations as required by amended claim 1 as shown below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murashita (US PG. Pub. 2010/0007905 A1).

Referring to Claim 1, Murashita teaches a printing function display device (See Murashita, Fig. 1, Printing System) that develops a user interface (See Murashita, Fig. 6, Operation Screen 300) having general-purpose for a printing machine (See Murashita, Fig. 1, Printer 20A) capable of corresponding to each model (See Murashita, Fig. 5, Model A – Model D, Sect. [0080], Printer Information 201) of a plurality of printing machines (See Murashita, Fig. 1, Printer 20A – Printer 20E) of a plurality of models (See Murashita, Sect. [0046], [0055], The printer driver 100 is a program for generating print jobs and is installed on the OS stored in the PC 10, the host computer, the printer driver 100 can select at the time of printing a printer to which a print job is to be outputted among a plurality of printers 20A through 20E on the network 50 based on the user's operation using an operating screen 300 (see FIG. 6 etc.)), the printing function display device (See Murashita, Fig. 1, Printing System) comprising:
a control unit (See Murashita, Fig. 2, PC 10), comprising a processor (See Murashita, Fig. 2, CPU 11) and being configured to:
acquire, from a storage unit (See Murashita, Fig. 3, Equipment Information Storage Area 102) in which data related to a printing function of each of the printing machines of a plurality of models is stored to be reflected on the user interface, a data of the printing function of each of the printing machines of a model that is predetermined (See Murashita, Sect. [0057]-[0058], The equipment information acquisition part 101 reads and acquires the printer-related information (hereinafter called also "printer information") stored in the equipment information storage area 102, and also acquires the printer information by means of communications via the network 50.  The equipment information area 102 is assigned to RAM 13, which is a local storage area. The equipment information storage area 102 is an area for storing the printer information which the equipment information acquisition part 101 acquired from an object printer by communicating with it via the network 50.  Also, after the printing operation based on the instruction from the PC 10, the information of the final printing date and time, etc. included in the printer information concerning the printer of the output destination are updated.); and 
reflect the data on the user interface (See Murashita, Fig. 6, Sect. [0061], As shown in FIG. 6, the operating screen 300 has a display part 310 that indicates the printer information and a receiving part 320 for receiving the designation of the filtering condition for narrowing down a plurality of printers into a short list.  When a designation for filtering condition is received, the display part 310 displays the printer information that fits the designated filtering condition.).

Referring to Claim 2, Murashita teaches the printing function display device (See Murashita, Fig. 1, Printing System) according to claim 1, wherein 
an information (See Murashita, Fig. 5, Printer Information 201, Sect. [0080], in FIG. 5, the printer information includes attribute information of the printer, and various kinds of attribute information such as printer type name, comment, MAC address, paper size, paper type, status of optional equipment, printer's status, number of printing processes, place of installation, person in charge of, color, shape, printer's external view, etc.") on the printing function of the printing machine of the model is displayable on the user interface (See Murashita, Sect. [0082], The display part 310 of Operation Screen 300 displays the attribute information of each printer for all of the printers that are the targets of display.  The printer information displayed on the display part 310 may include identification information for identifying such as its printer name for identifying it from other printers in addition to the printer's attribute information.  The terminology of attribute information is differentiated from the identification information.  It is desirable from the viewpoint of the ease of user's comparison and selection works to have a plurality of types of attribute information to be displayed for each printer.), and 
a selecting unit (See Murashita, Fig. 6, OK Button 340) that selects the printing function to be displayed on the user interface from a plurality of the printing functions is further provided (See Murashita, Sect. [0062], When an OK button 340 is depressed while one of the printer information displayed on the display part 310 is selected, for example, by the user by clicking the mouse, the printer that corresponds to the selected printer information is selected finally as the output destination printer that corresponds to the selected printer information.).
wherein the selecting unit comprising a model selection tab, an usage ink display development button or a printing function button (See Murashita, Sect. [0093]-[0096], The attribute information items (i.e. See Murashita, Fig. 5,  model name/type, ink mode, print frequency, printer type name, comment, MAC address, paper size, paper type, status of optional equipment, printer's status, number of printing processes, place of installation, person in charge of, color, shape, printer's 
external view, etc. is displayed as a list on the display unit 310 can be set up based on the user's operation, a judgment is made as to whether or not the printer to be the output destination of the print job is selected in the display part 310 which is displaying the short-listed printer information, if it is judged that OK button 340  output printer is selected in step S108 (S108: Yes), the program advances to step S109.  Thus, the user can change the filtering condition in the receiving part 320 as many times as required until the selection of the output destination printer is completed. In step S109, the detail setting of the printing condition is performed.  The user designates here the setting items of various printing conditions based on the printing functions the selected printer has to have.  This detail setting of the printing conditions in the step S109 is identical to the detail setting of the printing conditions in the convention printer driver.).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashita (US PG. Pub. 2010/0007905 A1) in view of Ebuchi (US PG. Pub. 2012/0050803 A1).

Referring to Claim 3, Murashita teaches the printing function display device (See Murashita, Fig. 1, Printing System) according to claim 2, wherein
the selecting unit is displayed on the user interface (See Murashita, Fig. 6, OK Button 340, Sect. [0062], the OK button 340 is displayed on the Operation screen 300 and when depressed while one of the printer information displayed on the display part 310 is selected, for example, by the user by clicking the mouse, the printer that corresponds to the selected printer information is selected finally as the output destination printer that corresponds to the selected printer information.), and
a plurality of the selecting units (See Murashita, Fig. 6, Setting Button 330, OK Button 340 and Cancel Button 350) is provided according to the printing function (See Murashita, Sect. [0062]-[0063], When an OK button 340 is depressed while one of the printer information displayed on the display part 310 is selected, for example, by the user by clicking the mouse, the printer that corresponds to the selected printer information is selected finally as the output destination printer that corresponds to the selected printer information.  The selection of the output destination printer can be cancelled by depressing the cancel button 350. The item of filtering condition used for the designation of the filtering condition can be set up by the user's operation.  More specifically, the filtering condition item setting screen (not shown) for setting up the filtering condition item is displayed by depressing a setting button 330 provided on the operating screen 300.  The user can set up the item of filtering condition by executing specified operations on the filtering condition item setting screen.).
	
Murashita fails to explicitly teach
a display mode in the user interface is changed according to a usage frequency.


a display mode (See Fig. 2, Status Information Display Module 227) in the user interface is changed according to a usage frequency (See Sect. [0051], The user interface module 221 starts processing on receipt of a notification to start printing now from the print support function 211 of the OS.  The user interface module 221 activates a status information display module 227 as a result of having received the print start notification from the print support function 211 of the OS.).


Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate a display mode in the user interface is changed according to a usage frequency.  The motivation for doing so would have been to provide a printer selection apparatus and a computer readable recording medium stored with the printer selection program all of which make it easier to select a desired 
printing apparatus from a plurality of candidates (See Sect. [0012] of the Murashita reference).  Therefore, it would have been obvious to combine Murashita and Ebuchi to obtain the invention as specified in claim 3.

Referring to Claim 4, Murashita teaches the printing function display device (See Murashita, Fig. 1, Printing System) according to claim 1. 

Murashita fails to explicitly teach 

the control unit is configured to optimize the user interface based on a relationship of at least two of characteristics of the printing machine, type of ink used by the printing machine, and type of printing medium used by the printing machine.

However, Ebuchi teaches
the control unit (See Ebuchi, Fig. 2, Printer Driver 220) is configured to optimize the user interface based on a relationship of at least two of characteristics of the printing machine, type of ink used by the printing machine, and type of printing medium used by the printing machine
the control unit (See Ebuchi, Fig. 2, Printer Driver 220) is configured to optimize the user interface based on a relationship of at least two of characteristics of the printing machine, type of ink used by the printing machine, and type of printing medium used by the printing machine (See Ebuchi, Sect. [0102], the printer driver 220 holds the 3D LUTs of the second color conversion process 302 that are used in the print modes as parameter files, and performs suitable color conversion for each print mode by changing the LUT used in accordance with the content of the print settings set on user interface module 221, the method of applying transparent ink is changed, based on setting value of the transparent ink coating mode and the setting value for paper type.).

(See Sect. [0012] of the Murashita reference).  Therefore, it would have been obvious to combine Murashita and Ebuchi to obtain the invention as specified in claim 4.


Referring to Claim 5, arguments analogous to claim 4 are applicable herein.   Thus, the device of claim 5 is rejected for the same reasons discussed in the rejection of claim 4.

Referring to Claim 6, arguments analogous to claim 4 are applicable herein.   Thus, the device of claim 6 is rejected for the same reasons discussed in the rejection of claim 4.
Referring to Claim 7, the combination of Murashita in view of Ebuchi teaches the printing function display device (See Murashita, Fig. 1, Printing System) according to claim 4,

Murashita fails to explicitly teach wherein

the control unit is configured to change the user interface based on a condition change performed on the printing machine.

However, Ebuchi teaches wherein 
the control unit (See Ebuchi, Fig. 2, Printer Driver 220) is configured to change the user interface based on a condition change performed on the printing machine (See Ebuchi, Fig. 4B, Sect. [0120], Controls executed by the user interface module 221 based on the print mode table of FIG. 4B using FIG. 7.  When an arbitrary transparent ink coating mode is selected by the user, the user interface module 221 judges at S701 whether the selected transparent ink coating mode is available in the print mode determined from the current print settings.  If it is judged to be available, the processing proceeds to S707, where the mode is changed to the selected transparent ink coating mode, and this processing is ended.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the control unit is configured (See Sect. [0012] of the Murashita reference).  Therefore, it would have been obvious to combine Murashita and Ebuchi to obtain the invention as specified in claim 7.


Referring to Claim 8, arguments analogous to claim 7 are applicable herein.   Thus, the device of claim 8 is rejected for the same reasons discussed in the rejection of claim 7.

Referring to Claim 9, arguments analogous to claim 7 are applicable herein.   Thus, the device of claim 9 is rejected for the same reasons discussed in the rejection of claim 7.

		Referring to Claim 10, Murashita fails to explicitly teach
an inkjet printer, comprising:
the printing function display device according to claim 1

However, Ebuchi teaches 
an inkjet printer (See Ebuchi, Fig. 1, Inkjet Printing Apparatus 2), comprising:
(See, Fig. 1,  Sect. [0042] and [0075] lines 5-8, An inkjet printer capable of using a special color material, such as transparent ink, in addition to conventional color inks is given as an example of the printing apparatus 2…Using a print settings screen 501 enables the user to configure advanced settings for various items such as the paper type used, paper size, feed method, and print quality.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate an inkjet printer, comprising:
the printing function display device according to claim 1.  The motivation for doing so would have been to provide a printer selection apparatus and a computer readable recording medium stored with the printer selection program all of which make it easier to select a desired printing apparatus from a plurality of candidates (See Sect. [0012] of the Murashita reference).  Therefore, it would have been obvious to combine Murashita and Ebuchi to obtain the invention as specified in claim 10.



Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katsuyama et al. (US PG. Pub. 2017/0013166 A1) discloses a printing system, a method of generating a halftone processing rule, a method of acquiring a characteristic parameter, image processing device and method, a halftone processing rule, a halftone image, a method of manufacturing a printed material, an ink jet printing system, and a program which are capable of reducing an operation load of a user and acquiring a halftone processing rule appropriate for the printing system.  A characteristic parameter acquisition chart (100) including a pattern for acquiring characteristic parameters related to characteristics of the printing system is output, and the output characteristic parameter acquisition chart (100) is read by image reading means.  The characteristic parameters are acquired by analyzing the read image of the characteristic parameter acquisition chart (100), and halftone processing rules that define the processing contents of halftone processes used in the printing system are generated based on the acquired characteristic parameters. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677


/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677